      Case 2:18-cv-03270-JAM-KJN Document 39 Filed 06/08/20 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


SYLVESTER LUMPKIN,                           No. 2:18-cv-3270 JAM KJN P

               Plaintiff,

       v.

R. A. AGREDANO,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendant.                    AD TESTIFICANDUM
                                     /

Sylvester Lumpkin, CDCR # AE-8896, a necessary and material witness in a settlement
conference in this case on June 11, 2020, is confined in Kern Valley State Prison (KVSP), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Allison Claire, by telephonic-conferencing from his place of confinement, to
the U. S. District Court, Courtroom #26, 501 I Street, Sacramento, California 95814, on
Thursday, June 11, 2020 at 9:00 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by telephonic-
      conferencing, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
      Coordinator at Kern Valley State Prison, (661) 720-4949.

   4. On June 11, 2020, no later than 9:00 a.m., the assigned prison official shall call 1-877-
      336-1839 and when prompted, use the access code 2040217 plus #, and security code
      4223 plus #.

   5. If prison officials have any questions concerning the telephonic connection or difficulty
      connecting, they shall contact Valerie Callen, Courtroom Deputy, at (916) 930-4199.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, KVSP, P. O. Box 3130, Delano, California 93216:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by telephonic-conferencing, until completion of the settlement conference
or as ordered by the court.
      Case 2:18-cv-03270-JAM-KJN Document 39 Filed 06/08/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: June 8, 2020




Lump3270.841T
